DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 21-23, 25-30, 34, 36-40 as filed 1/14/2022 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Bose on 2/5/2022.
The application has been amended as follows: 
----
Claim(s) 24, 31, 32, 33, and 35, is/are hereby cancelled.

21. (Currently Amended) A filter element comprising: 
a ring of filter media circumscribing a central cavity and including a top end and a bottom end opposite the top end; 
a first end cap coupled to the bottom end; 

a plurality of tabs formed separately from and coupled to the outer peripheral wall, each tab of the plurality of tabs including a first portion attached to and extending along the outer peripheral wall and a second portion extending radially away from the first portion and the outer peripheral wall;
a filter housing defining an internal chamber and having a first end and a second end; and the filter element, wherein the first end cap is disposed at the first end of the filter housing, and the second end cap is disposed at the second end of the filter housing, an annular seal disposed upon the first outer surface and around the cylindrical collar, the annular seal extending axially away from the first outer surface, wherein the filter housing includes a cylindrical sleeve extending away from the second end and including a distal end engaging the annular seal, the cylindrical sleeve receiving the cylindrical collar to form a fuel outlet passage in fluid communication with the central cavity to direct fuel filtered by the filter media out of the filter element wherein the distal end of the cylindrical sleeve defines an elbow receiving the annular seal, and the annular seal is radially compressed between the cylindrical collar and the cylindrical sleeve and a first portion of the elbow axially compressed between a second portion of the elbow and the second end cap.

22. The filter element of claim 21, wherein the first end cap defines a second central opening substantially coaxial with the first central opening.
23. (Currently Amended) The filter element of claim 22, wherein the filter media is configured to separate both fluid and particulates from unfiltered fuel as the unfiltered fuel flows radially inward through the filter media, and wherein the fluid separated by the filter media drains out of the filter element through the second central opening while fuel filtered by the filter media flows out of the filter element through the first central opening.
25.  (Currently Amended) The filter element of claim 21, wherein an axial length of the annular seal is less than an axial length of the first portion of the cylindrical collar.
26. The filter element of claim 21, wherein the cylindrical collar includes a second portion that extends axially inward from the second end cap and into the central cavity.
27. The filter element of claim 21, wherein the plurality of tabs includes a first tab and a second tab collectively defining an unfiltered fuel space therebetween, the unfiltered fuel space configured to direct unfiltered fuel flowing onto the first outer surface to an outer periphery of the filter media for filtering.
28. The filter element of claim 21, wherein the first end cap includes an axially-extending annular flange having an outer surface configured to receive an outer seal.
29. The filter element of claim 28, wherein the outer surface of the annular flange includes a circumferential groove, the filter element further comprising an outer seal disposed within the groove.
30. The filter element of claim 21, further comprising: a support core disposed in the central cavity of the filter media, wherein the cylindrical collar is disposed within the support core.
34. (Currently Amended) The filter 21, wherein the annular seal provides a fluid tight seal between the cylindrical collar and the cylindrical sleeve to fluidly separate the first outer surface of the second end cap from the central cavity and the fuel outlet passage.
36. (Currently Amended) The filter 21, wherein the plurality of tabs includes a first tab and a second tab collectively defining an unfiltered fuel space therebetween, the unfiltered fuel space configured to direct unfiltered fuel flowing onto the first outer surface of the second end cap to an outer periphery of the filter media for filtering.
37. (Currently Amended) The filter 21, wherein the first end cap includes an axially-extending annular flange having an outer surface defining a circumferential groove, the filter element further comprising an outer seal disposed within the groove, wherein the outer seal engages an interior wall of the filter housing to provide a fluid tight seal between a reservoir defined by the filter housing at the first end and unfiltered fuel flowing within the internal chamber between an outer periphery of the filter media and the interior wall of the filter housing, the reservoir in fluid communication with a second central opening of the first end cap.
38. A method of manufacturing a filter assembly, the method comprising: providing a filter housing defining an internal chamber and having a first end and a second end, the first end defining a circumferential ledge; disposing the filter element of claim 21 within the internal chamber; and engaging at least one of the plurality of tabs with the circumferential ledge.
39. The method of claim 38, further comprising: positioning an annular seal upon the first outer surface; and engaging the annular seal with an outer peripheral surface of the cylindrical collar.
40. The method of claim 39, wherein the filter housing includes a cover having an axially-extending cylindrical sleeve, the method further comprising engaging the cylindrical sleeve with the annular seal.
----

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777